Citation Nr: 1126295	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a left lower extremity disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

2. Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected degenerative arthritis of the lumbar spine.

3. Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1989 to November 1989, December 2003 to February 2004 and from July 2004 to September 2004, with additional service in the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a left lower extremity disorder, claimed as radiating pain of the left leg, and a bilateral foot disorder.  Specifically, she asserts these disabilities are due to an in-service incident in which she jumped approximately six feet off of a five-ton truck.  Alternatively, she asserts these disorders are secondary to her service-connected degenerative arthritis of the lumbar spine.  In addition, the Veteran claims an evaluation greater than 10 percent is warranted for her lumbar spine disability.

As noted above, the Veteran was provided a hearing before the Board in January 2011.  At this hearing, the Veteran testified that she suffers from pain shooting down her left leg as a result of her low back disability.  Furthermore, she testified that she began to suffer from bilateral foot pain shortly after her separation from active service.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's testimony, the Board finds that a VA examination is warranted prior to a decision regarding these issues.

Furthermore, the Board notes the Veteran testified that her low back disability has increased in severity since her last VA examination, conducted in October 2008.  See Board hearing transcript at 18.  Under such circumstances, the Board finds that  a new VA examination is necessary to document the current severity of the Veteran's service-connected degenerative arthritis of the lumbar spine.  38 C.F.R. § 3.159 (2010); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

As a final note, the Board observes the Veteran testified she obtained VA treatment in the latter part of 2009 and 2010.  However, VA treatment records dated since April 2009 have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents as these records may be material to her claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  Specifically, records related to the Veteran's treatment at the Muskogee VAMC for the period as of April 10, 2009, must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current left lower extremity and/or bilateral foot disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to:

a. Whether the Veteran currently suffers a left lower extremity disorder, including radiculopathy, and/or a bilateral foot disorder.  If answered in the affirmative, the examiner is requested to clearly indicate a diagnosis of any current disorder.

b. For each disorder identified in (a) above, whether the disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), etiologically related to the Veteran's active service.

c. For each disorder identified in (a) above, whether the disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), proximately due to her service-connected degenerative arthritis of the lumbar spine.

d. For each disorder identified in (a) above, whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder has been aggravated beyond its natural progression by her service-connected degenerative arthritis of the lumbar spine.

A detailed rationale should be provided for all opinions.

3. Schedule the Veteran for a VA examination to determine the current severity of her service-connected degenerative arthritis of the lumbar spine.  The claims folder, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. The examiner should provide specific findings as to the range of motion of the thoracolumbar spine.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's lumbar spine disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  The examiner should also state whether there is any abnormality of the spine, including evidence of ankylosis.

b. After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's lumbar spine disorder, including any associated neurological impairment or bladder, bowel, or sexual dysfunction.  The examiner is requested to specifically comment whether the Veteran suffers from radiculopathy of the left lower extremity.  With regard to any neurological disability resulting from the service-connected back disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.

c. The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to degenerative arthritis of the lumbar spine that requires bed rest prescribed by a physician and treatment by a physician."

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


